DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The objection to the claims have been withdrawn. The objection to the specification has been withdrawn. The 35 USC 112 rejection of claims 1-16 have been withdrawn. 
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Applicant argues the combined references do not teach or suggest the claimed limitations. In particular that of subject matter from claim 2. Applicant states “Seack does not disclose a second “wall”. It only focuses on a single panel or skin member with opposite surfaces or sides where stiffener members are attached over at least one of the sides or surfaces. Due to the missing second wall, Applicant respectfully submits that Seack does not disclose a stiffener structure between a first and second wall. Therefore, Applicant respectfully submits that Seack fails to”. Examiner respectfully disagrees. Grase discloses the pressure bulk head with a double wall (ref. 1). Jorn and Seack are looked to for providing the stiffener structure within this bulkhead. 
Applicant argues “Seack only discloses oblique stiffener members when looking on the side or surface with the stiffener structure from a top view. But Seack does not disclose oblique fins or the like extending from the panel or skin member when looking 
Examiner recommends adding detail of the bulkhead, seen at least in figure 3, where the oblique fin, 6, attached to the first planar wall, 2, and a first circumferential element, 6, at one end flange, 7, is attached at the opposite end flange, 8, to the second planar wall, 3, and a second inner circumferential element.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 rejected under 35 U.S.C. 103 as being unpatentable over Grase et al (20140054419) in view of Jorn et al (20170021908) in view of Seack (10086923).
In regards to claim 1, Grase discloses a planar pressure bulkhead for an aircraft or spacecraft, comprising:
a first planar wall configured as a pressure seal for a fuselage structure (ref. 1 comprises a first face/wall);
a second planar wall arranged opposite the first wall (ref. 1 comprises a second face/wall opposite the first); and
Grase does not expressly disclose: a reinforcing structure arranged between the first planar wall and the second planar wall and which comprises at least one circumferential monolithic reinforcing element.
Jorn teaches a reinforcing structure (Figs. 3 inner structure of bulkhead) between a first wall and a second wall (refs. 13and 17), the bulkhead comprises a reinforcing element (as suggested in Figs. 2 and 3c, ref. 33b monolithic as a single piece/unit).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grase with Jorn by providing a reinforcing structure arranged between the first and the second wall and which comprises at least one circumferential reinforcing element in order to add strength to the bulkhead.
Grase as combined suggests the reinforcing element is monolithic (Jorn Fig. 3c), it is not expressly disclosed. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the reinforcing element as monolithic to increase strength and optimize weight, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Grase as combined does not expressly disclose: 
wherein the at least one circumferential monolithic reinforcing element comprises a plurality of oblique fins which extend from the first wall to the second wall.
Seack teaches a plurality of fins/stiffeners which are circumferential and oblique to the tapered fuselage section where the bulkhead is oriented (Fig. 17 circular reinforcement elements).
It would have been obvious to one of ordinary modify Grase as combined skill in the art at the time of the invention to with Seack by providing additional fins/stiffeners to the reinforcing elements and extend between the first and second wall in order to increase the bulkhead strength.

In regards to claim 3, Grase as combined the pressure bulkhead of claim 1, wherein the oblique fins extend circumferentially in a shape of a ring (Seack Fig. 17 discloses fins that extend around/circumferential the bulkhead).

In regards to claim 4, Grase as combined discloses the pressure bulkhead of claim 3, wherein the oblique fins that extend circumferentially in the shape of a ring have different diameters and are arranged concentrically (Seack Fig. 17 disclose concentric rings accordingly different diameters).

In regards to claim 5, Grase as combined discloses the pressure bulkhead of claim 1, does not expressly disclose: as taught by Jorn: wherein the oblique fins each comprise a radially outer flange on a first axial end and a radially inner flange on a second axial end for attachment to the first and second wall (Jorn ref. 33b as seen in Fig. 2 and below comprises flange at ends which contact refs. 13 and 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grase as combined with Jorn by providing a radially outer flange on a first axial end and a radially inner flange on a second axial end for attachment to the first and second wall order to increase the bulkhead strength.


    PNG
    media_image1.png
    213
    423
    media_image1.png
    Greyscale


In regards to claim 6, Grase as combined discloses the pressure bulkhead of claim 5, wherein the first axial end is attached to the first wall by the radially outer flange and the second axial end is attached to the second wall by the radially inner flange (Jorn teaches flanges attached to first and second walls, ref. 33b as seen in Fig. 2 connected to refs. 13, 17).

In regards to claim 7, Grase as combined discloses the pressure bulkhead of claim 5, wherein the oblique fins and the radially inner and outer flanges are also circumferential (flanges of Jorn Fig. 3c disclose ref. 33b are circumferential).

In regards to claim 8, Grase as combined discloses the pressure bulkhead of claim 1, wherein a radially outer flange and a radially inner flange of that are adjacent to each other (Jorn ref. 33) are in each case interconnected via an axial coupling element (Grase coupling element comprising refs. 5a, b in Fig. 1, connected by way of one or more intermediate elements).

In regards to claim 9, Grase as combined discloses the pressure bulkhead of claim 8, wherein the axial coupling elements are supports that extend circumferentially in a shape of a ring (Grase coupling element refs. 5a, b follow circular outline of fuselage).

In regards to claim 10, Grase as combined discloses the pressure bulkhead of claim 1, wherein the circumferentially monolithic reinforcing element has a three-dimensional structure (Grase, Jorn 3-D as suggested by Figs.), but does not expressly disclose: wherein the plurality of oblique fins or the circumferential monolithic reinforcing elements are integrally formed with one another in the three-dimensional structure of the circumferential monolithic reinforcing element. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the plurality of oblique fins or the reinforcing elements to be integrally formed with one another to increase the strength of the structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

In regards to claim 11, Grase as combined discloses the pressure bulkhead of claim 8, wherein the circumferentially monolithic reinforcing element has a three-dimensional structure (Grase, Jorn 3-D as suggested by Figs.), but does not expressly disclose: wherein the plurality of oblique fins and the circumferential monolithic reinforcing elements are integrally formed with one another in the three-dimensional structure of the circumferential monolithic reinforcing element. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the plurality of oblique fins or the reinforcing elements to be integrally formed with one another to increase the strength of the structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

In regards to claim 12, Grase as combined discloses the pressure bulkhead of claim 1, wherein the first and the second wall are interconnected on an outer peripheral edge (Grase Fig. 1 ref. 1, Jorn Fig. 2 interconnected at fuselage skin, connected by way of one or more intermediate elements) and are configured for circumferential connection to a fuselage structure (Grase Fig. 1 ref. 1, Jorn Fig. 2 bulkhead circumferential with fuselage accordingly connected to fuselage circumferentially).

In regards to claim 13, Grase as combined discloses the pressure bulkhead of claim 12, wherein the first and the second wall are configured to form a join on the outer peripheral edge that is integrally formed with the peripheral edge for direct connection to the fuselage structure.

Claim 14 is of similar scope as claim 1 and is similar rejected using references Grase and Jorn. Grase further discloses the planar wall configured as a pressure seal for a fuselage structure (abstract discloses “A pressurized aircraft fuselage includes a pressure bulkhead” ref. 1).

In regards to claim 15, Grase as combined discloses the aircraft or spacecraft of claim 14, wherein the first planar wall and the second planar wall are axially angled so as to form a join on a peripheral edge (Grase Fig. 1 ref. 1 angled at circumferential edge) and are directly circumferentially coupled to the fuselage structure (as seen in Grase Figs. 1 and 2 coupling to fuselage).

In regards to claim 16, Grase as combined discloses the aircraft or spacecraft of claim 14, wherein the first planar wall and the second planar wall comprise a common connection point (Grase Fig. 2 dotted line for attachment of refs. 54a, b to ref. 1 by fasteners) for connecting a first limb (Grase Fig. 3 ref. 5a’ upper section of bracket) of a circumferential folded sheet (Grase Fig. 3 ref. 5a’ circles fuselage, folded into bracket), the first limb extending radially from the circumferential folded sheet (Grase Fig. 3 ref. 5a’ circles the fuselage section), the circumferential folded sheet being circumferentially attached by a second limb (Grase Fig. 3 ref. 5a’ lower section of bracket), the second limb extending axially from the circumferential folded sheet to a skin of the fuselage structure (Grase Fig. 3 ref. 5a’ section of bracket  attached to fuselage skin).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642